Citation Nr: 1311007	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation higher than 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board has reviewed the Veteran's physical claims file, as well as his electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In February 2011, the Veteran and his spouse presented testimony relevant to the appeal at a personal hearing before the undersigned at the RO in Columbia, South Carolina.  A transcript of the Board hearing is of record.  During the course of the hearing, the Veteran offered testimony regarding the impact that PTSD had on his former occupation and social life and described the symptomatology experienced that he believed was attributable to PTSD, to include suicidal ideation, hallucinations and delusions.  The Veteran also provided testimony regarding the treatment he has received for PTSD and the undersigned sought clarification of the same in order to determine whether all relevant treatment records had been obtained in connection with the appeal.  Before adjourning the hearing, the undersigned asked the Veteran and his spouse if they were satisfied that everything regarding the Veteran's PTSD had been discussed and each indicated that they were satisfied and had no additional testimony to provide.  

"It is the responsibility of the [VA] employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position [on appeal]."  38 C.F.R. § 3.103(c)(2) (2012).  As the Court explained in Bryant v. Shinseki, this regulation imposes "two distinct duties" on hearing officers: (1) "[A] duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim," and (2) a duty to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  23 Vet. App. 488, 492, 496 (2010).   

In this case, the undersigned did not fully explain the outstanding issue that is relevant and material to substantiating the claims or specifically suggest additional evidence that may be submitted at the Board hearing; however, the failure to do so is harmless error for the following reasons.  As stated above, the Veteran and his wife provided testimony as to the symptoms of the Veteran's PTSD and how they believe such symptoms had impaired him occupationally and socially.  Each was satisfied that the hearing testimony sufficiently explained his psychiatric disability picture.  The undersigned also attempted to determine whether all pertinent treatment records had been obtained during the course of the hearing.  Since the Board hearing, the Veteran has submitted a May 2011 private neuropsychological evaluation in support of the appeal.  Furthermore, the case is being remanded in order to obtain additional evidence on the issues material to substantiating the claims that is currently missing from the record.  

During the course of this appeal, the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). For reasons explained in the remand portion of the decision below, the Board finds that the issue has been reasonably raised in this case.  Therefore, the Board has included the issue of entitlement to a TDIU as an issue on appeal, as reflected on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Upon review of the record, the Board finds that further evidentiary development is needed with respect to the Veteran's claims.  

Vet Center records and any updated VA treatment records

The Veteran has reportedly received weekly treatment for his service-connected PTSD since 2005 through the Vet Center in Greenville, South Carolina.  The Veteran has submitted letters from his treating Vet Center counselors dated in November 2008 and September 2010, which provide a summary of the Veteran's PTSD symptomatology; however, the Vet Center treatment records themselves are not included in the record, and no attempt to obtain the records has been made.  The Board recognizes that the RO advised the Veteran, in the January 2006 notice letter, to return a completed VA Form 21-4142 (Authorization and Consent to Release Information) so that VA could obtain the Vet Center treatment records and the Veteran did not return the form.  Nonetheless, the Vet Center Program was established by Congress in 1979 out of the recognition that a significant number of Vietnam era vets were still experiencing readjustment problems.  Vet Centers are community based and part of VA.  See U.S. Department of VA, Vet Center History, http://www.vetcenter.va.gov/About_US.asp.  In consideration of the foregoing, the Board finds that a remand to obtain the Vet Center records is necessary in this case as it does not appear that a completed consent and authorization form is required to secure the records.  See 38 C.F.R. § 3.159(c)(3) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board further observes that the most recent VA treatment records included in the record are dated in August 2010, which is over two years ago.  Thus, in order to consider the complete disability picture as it relates to the Veteran's service-connected PTSD, any updated VA treatment records pertaining to the Veteran's psychiatric treatment should also be obtained on remand.  Id.   


Notice and Development for TDIU claim

As stated above, during the pendency of this appeal, the Court held in Rice that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.

In the September 2010 letter, a Vet Center social worker who has treated the Veteran for PTSD wrote that the Veteran no longer possessed the necessary skill set to get or keep employment and that his PTSD alone had disrupted his occupational function, social function, and community and social relations.  The Vet Center social worker further wrote that the Veteran's overall ability to function normally was totally and permanently impaired due to PTSD.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU has been raised by the record and is considered part of the increased rating claim on appeal for which the Veteran offered testimony before the Board.  Therefore, a remand for issuance of proper notice and development is warranted.  

Accordingly, the issues of entitlement to a higher initial disability rating for PTSD and entitlement to a TDIU are REMANDED for the following actions:

1.  Obtain the Veteran's treatment records for the period from January 2005 to the present from the Vet Center in Greenville, South Carolina, as well as treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina and the Spartanburg CBOC for the period from August 2010 to the present, and associate them with the record. 

All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Provide the Veteran with proper notice explaining how to substantiate a claim for entitlement to a TDIU, to include which information and evidence that the Veteran is to provide, and which information and evidence that VA will attempt to obtain on the Veteran's behalf.  Allow a reasonable period for response.   

3.  After any additional notification and/or development deemed necessary is undertaken, the issues of entitlement to a higher initial rating for PTSD and entitlement to a TDIU should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and the representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

This case is being REMANDED for further evidentiary development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


